EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard C. Stempkovski on Friday, 17 September 2021.
Claim 43 is amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
Claim 43 (Amended in part) “… b. first and second fittings adapted to be received by said opposing first and second end portions of said rigid tubular element so as to delimit a chamber for the apparatus, a fitting of said first and second fittings adapted to receive periurethral tissue therein, said chamber subject to pressurization via said port of said rigid tubular element during a urodynamic investigation; and, …” 

Allowable Claims
Claims 2-3, 6-9, 11-14, 17 and 38-55 are allowed.

Reasons for Allowance
All references cited on the IDS filed 28 October 2021 have been considered.
D’Ancona, Carlos Arturo Levi et al. (“New Method for Minimally Invasive Urodynamic Assessment …” Urology Vol. 71, No. 1, 30 Jan 2008), the closest art of record, discloses a urodynamic investigation apparatus including a rigid tubular element (p. 76, ¶ 2, the device … is made of polyvinyl, carbon and polytetrafluoroethylene); a fitting adapted to receive periurethral tissue (Figs. 1-2, patient holding device 1) and a port (Figs. 1-2, connection for pressure transducer 4). However, D’Ancona lacks a sleeve element having a collapsed condition that prevents urine passage, and at most describes a pressure transducer (p. 75, “METHODS,” The isometric bladder pressure and interrupted flow were recorded). 

Also cited on the recently filed IDS, Burnett; Daniel R. et al. (WO 2017087182 A1) describes a system for analyzing bodily fluids (¶ [0007], [0017], [0358] Figs. 77 A 
However, Burnett lacks a fitting adapted to receive periurethral tissue and a second fitting. Instead, Burnett describes a pair of pinch valves that control flow through a drain lumen, and which selectively couple a positive pressure source to portions of the drain lumen (¶ [0354], valve, preferably a pressure sensitive valve, 7506 is between opening 7504 and the drainage catheter and in fluid communication with a positive pressure source via opening 7510). Burnett cannot be modified with a fitting adapted to receive periurethral tissue since the valve is arranged downstream of a catheter as part of a junction (¶ [0337], an exact negative or positive pressure can be controlled at the junction 6608 of the urine drainage lumen and the positive pressure vent tube). 

Also cited on the recently filed IDS, Grundei; Hans et al. (US 5634878 A) discloses a pinch valve (col. 1, lines 65-67, an implantable device for selectively opening and closing a tubular organ of the body, such as the urethra; col. 3, lines 41-45, valve body 1); having a collapsed condition that prevents fluid passage (col. 5, lines 17-19, the inner hose portion 11 adopts the closed position b when the pressure in the 

Applicant’s arguments filed 14 September 2021 regarding Masuda; Toshiaki et al. (US 20170319086 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Masuda, the closest art of record, teaches away from a fully closed condition, as discussed during the interview 09 September 2021. 

Also of record, Kron ‘163, Reuben E. et al. (US 20040260163 A1) discloses a urodynamic investigation apparatus (¶ [0001], [0010], [0032]), including a plurality of valves (¶ [0043] A bypass output valve 37 and a bypass input valve 38 are located on input tube 31). However, Kron ‘163 discloses only electrically actuated solenoid valves which have on/off states but lack a compressed configuration having scaled urine passage (¶ [0042], A fast response on-off solenoid 36 or similar valve for very rapidly stopping or restarting flows during a test is positioned on output tube 34; ¶ [0043], Valves 37 and 38 are 3-way solenoid or other electrically controllable valves; ¶ [0046], Drain valve 50 is a solenoid valve). 

Another cited reference, Tower; Allen J. (US 5161773 A), discloses a valve (valve 10) including a rigid tubular element (outer tubular body member 20) first and 

Also cited in a previous action, Tamari; Yehuda (US 5336051 A) and Tamari; Yehuda (US 5186431 A) each disclose a pinch valve. However, none of Tamari’s valves are connected with a urodynamic investigation apparatus, and are instead used in the context of a blood treatment system. 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Kawamura; Kenji et al. (US 20110186757 A1), Borglum; Anthony R. et al. (US 7118086 B1), Raftis; Spiros G. et al. (US 4268005 A) and Vargas Fonseca; Luiz Henrique (US 20170350529 A1) each disclose a valve comprising a rigid tubular element and an expandable sleeve element, which provides open, compressed, and collapsed configurations. However, these references describe valves for industrial or 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



/Adam Marcetich/
Primary Examiner, Art Unit 3781